J-A22029-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 PATRICIA B. GRADY, AS EXECUTRIX :              IN THE SUPERIOR COURT OF
 AND PERSONAL REPRESENTATIVE OF :                    PENNSYLVANIA
 THE ESTATE OF STEPHEN P. GRADY  :
                                 :
                Appellant        :
                                 :
                                 :
           v.                    :
                                 :              No. 53 MDA 2021
                                 :
 AERO-TECH SERVICES, INC. D/B/A  :
 AERO-TECH SERVICES AND ZACH     :
 HURST & DAVID PEACHEY,          :
 INDIVIDUALLY                    :

             Appeal from the Order Entered December 22, 2020
     In the Court of Common Pleas of Lancaster County Civil Division at
                           No(s): CI-20-03159


BEFORE: BOWES, J., OLSON, J., and KING, J.

MEMORANDUM BY OLSON, J.:                            FILED: MARCH 8, 2022

      Appellant, Patricia B. Grady, as executrix and personal representative of

the Estate of Stephen P. Grady, appeals from the order entered on December

22, 2020. The December 22, 2020 order sustained the preliminary objections

in the nature of a demurrer that were filed by Aero-Tech Services, Inc. d/b/a

Aero-Tech   Services    (“Aero-Tech”),   Zach    Hurst,   and   David   Peachey

(hereinafter, collectively, “the Defendants”) and dismissed Appellant’s

complaint. We affirm.

      On April 4, 2020, Appellant filed a complaint against the Defendants.

The trial court thoroughly summarized the factual allegations and averments

in Appellant’s complaint:
J-A22029-21



       [Appellant,] Patricia Grady[,] is the widow of Stephen
       Grady[; Stephen Grady] died in an airplane crash on April 19,
       2018. The aircraft involved in the accident which is the
       subject of this litigation was a 2001 Cirrus SR22 G1,
       registration number N451TD, serial number 0064 ("Cirrus
       aircraft") owned and piloted by James J. Durkin, the pilot in
       charge of the aircraft ("PIC Durkin"). Stephen Grady was the
       only passenger on board the Cirrus aircraft on April 19, 2018.
       Stephen Grady was not trained as a pilot, nor did he have
       experience operating aircraft. The Cirrus aircraft was
       operated solely by PIC Durkin on April 19, 2018 under the
       provisions of 14 C.F.R. Part 91 as a personal flight. The Cirrus
       aircraft departed the Lancaster Airport at 7:34 a.m. with a
       destination of South Bend, [Indiana]. The Cirrus aircraft
       crashed in rural central Pennsylvania at approximately 8:44
       a.m. Prior to the commencement of the flight, PIC Durkin
       filed an Instrument Flight Rules ("IFR") flight plan and he had
       the appropriate certificates and recent instrument flight
       experience to operate the Cirrus aircraft under IFR on the
       date of the accident. The Cirrus aircraft was not certified for
       flight in known icing conditions.

       [In 2011, PIC Durkin began taking flight instruction with
       Defendant Aero-Tech.        Defendant Aero-Tech “is in the
       business of providing initial and recurrent flight training
       programs[,] as well as classroom training for a variety of
       general aviation and business aircraft.” It employed both
       Defendant Hurst and Defendant Peachey as Certificated
       Flight Instructors (“CFI”).]

       On September 5, 2012, PIC Durkin passed his "private pilot
       check ride," which is the aerial practicum required prior to
       obtaining a private pilot license. [PIC Durkin began taking
       instruction for Instrument Rating certification with Defendant
       Aero-Tech on September 14, 2012. This certification would
       “enable him to operate an airplane during instrument
       meteorological conditions.” “Most, if not all of the flight
       instruction for the Instrument Rating certification was
       conducted by Defendant Peachey.”]

       PIC Durkin first flew the aircraft involved in the accident on
       January 31, 2014 and on that same day, PIC Durkin's logbook
       notes that he received instruction titled "Cirrus demo/intro."

                                    -2-
J-A22029-21


       On April 1, 2014, Durkin passed his Instrument Rating check
       ride permitting him to operate under IFR. Between January
       31, 2014 and April 19, 2018, PIC Durkin's logbook contains
       approximately [90] logged training flights. PIC Durkin flew
       the Cirrus aircraft exclusively from April 9, 2014 until April
       19, 2018. In the six months prior to the accident, PIC Durkin
       received flight instruction on at least six occasions from
       Defendant Peachey, Defendant Hurst, or other unknown
       instructors employed by Defendant Aero-Tech.

       The Cirrus aircraft was equipped with an S TEC 55 autopilot
       and with a Cirrus Ballistic Parachute System known as
       ["CAPS"]. [CAPS] is designed to prevent uncontrolled flight
       into terrain in the event of serious and unrecoverable control
       issues during flight. [CAPS] consists of a ballistic rocket-fired
       parachute that extracts a large, rotund parachute attached
       to the airframe of the aircraft. When utilized properly,
       [CAPS] has been shown to drastically reduce pilot and
       passenger fatalities. The Pilot's Operating Handbook ("POH")
       for the Cirrus aircraft at "Normal Procedures, Pre-flight walk-
       around" states at item 1 to remove the safety pin on the CAPS
       activation handle. The removal of the safety pin from the
       CAPS activation handle is the first step that must be taken by
       a pilot when entering the cabin and beginning the preflight
       check of the aircraft. The POH for the Cirrus aircraft also
       states at the "Before Starting Engine" checklist to verify the
       removal of the safety pin from the CAPS handle. After the
       pilot completes preflight actions and when the aircraft is
       ready for departure, the POH for the Cirrus aircraft lists as
       the first item on the "before takeoff checklist" to verify that
       the pin has been removed from the CAPS handle. The
       wreckage of the Cirrus aircraft showed that the safety pin
       remained in the CAPS parachute handle, exhibiting that PIC
       Durkin did not remove the pin when executing his preflight
       checklist. Accordingly, [CAPS] was not able to be activated
       by PIC Durkin prior to impact.

       The Cirrus Flight Operations Manual for instructors provides
       that if the pilot has loss of aircraft control, the pilot must
       immediately[:] 1) attempt manual recovery if able, or 2)
       engage autopilot if within limits, or 3) activate CAPS. On April
       19, 2018, PIC Durkin was unable to manually recover control
       after losing control of the Cirrus aircraft in a left turn. PIC
       Durkin did not engage the autopilot, nor did he activate the

                                     -3-
J-A22029-21


        CAPS after losing control of the Cirrus aircraft in the left turn.
        ...

        [Appellant alleged] that Defendants Peachey and Hurst failed
        to teach [CAPS] to PIC Durkin and that[,] had Defendants
        Peachey and Hurst correctly taught [CAPS] to PIC Durkin, PIC
        Durkin would have had the option of immediately deploying
        the lifesaving CAPS [] when he lost control of the Cirrus
        aircraft in the left turn on April 19, 2018. [Appellant] also
        [alleged] that had either Defendant Peachey or Defendant
        Hurst taught PIC Durkin to engage the autopilot in loss of
        control situations, the fatal accident on April 19, 2018 would
        not have occurred.

Trial Court Opinion, 5/1/21, at 3-5.

      Appellant claimed that the Defendants were negligent in that they failed

to properly instruct PIC Durkin in the use and operation of both CAPS and the

autopilot on the Cirrus aircraft and that Defendant Aero-Tech was negligent in

failing to ensure that its flight instructors were qualified to train PIC Durkin in

the use of CAPS.

      The Defendants filed preliminary objections to Appellant’s complaint. As

is relevant to the current appeal, the Defendants claimed that Appellant’s

complaint failed to set forth a valid cause of action and must be dismissed, as

the complaint solely alleged that the Defendants committed educational

malpractice – which is a tort that is not recognized in Pennsylvania.         See

Defendants’ Preliminary Objections, 4/29/20, at 5-6.

      On December 22, 2020, the trial court sustained the Defendants’

preliminary objection in the nature of a demurrer and dismissed Appellant’s

complaint.   Trial Court Order, 12/22/20, at 1-2.       As the trial court held:

“[Appellant’s] complaint fails as a matter of law as it is solely based upon a


                                       -4-
J-A22029-21



theory of educational malpractice against the Defendants.          Pennsylvania

courts have not permitted cases of negligence resulting from alleged

educational malpractice to persist.” Id. at 1 n.1.

      Appellant filed a timely notice of appeal; Appellant raises one claim to

this Court:

        Whether the [trial court] erred in granting Defendant[s’]
        preliminary objections in the nature of a demurrer when all
        of the well-pled facts support a legally sufficient cause of
        action sounding in negligence, where the educational
        malpractice doctrine should not be applied to specialized
        training for ultra-hazardous activities and when public policy
        supports holding such training facilities accountable for failing
        to adequately train pilots resulting in fatalities that would
        otherwise be avoided[?]

Appellant’s Brief at 6 (some capitalization omitted).

      We have stated:

        A preliminary objection in the nature of a demurrer is
        properly sustained where the contested pleading is legally
        insufficient.   Preliminary objections in the nature of a
        demurrer require the court to resolve the issues solely on the
        basis of the pleadings; no testimony or other evidence
        outside of the complaint may be considered to dispose of the
        legal issues presented by the demurrer. All material facts set
        forth in the pleading and all inferences reasonably deducible
        therefrom must be admitted as true.

        In determining whether the trial court properly sustained
        preliminary objections, the appellate court must examine the
        averments in the complaint, together with the documents
        and exhibits attached thereto, in order to evaluate the
        sufficiency of the facts averred. The impetus of our inquiry
        is to determine the legal sufficiency of the complaint and
        whether the pleading would permit recovery if ultimately
        proven. This Court will reverse the trial court's decision
        regarding preliminary objections only where there has been


                                      -5-
J-A22029-21


        an error of law or abuse of discretion. When sustaining the
        preliminary objections will result in the denial of claim or a
        dismissal of suit, the preliminary objections may be sustained
        only where the case is free and clear of doubt.

Hill v. Ofalt, 85 A.3d 540, 547-548 (Pa. Super. 2014) (quotation marks,

citations, and corrections omitted).

      On appeal, Appellant acknowledges: that her negligence claims sound

in educational malpractice; that Pennsylvania courts have not recognized

negligence claims sounding in educational malpractice; and, that Pennsylvania

law does not permit educational malpractice claims to succeed against

traditional educational institutions. See Appellant’s Brief at 17, 26, and 48.

Nevertheless, Appellant contends that she has stated a valid cause of action

because students, such as PIC Durkin, pay flight schools to teach them a

precise activity, which Appellant contends is ultrahazardous, and because

Appellant specifically alleged that: the accident was caused by PIC Durkin’s

failure to engage CAPS; the Defendants were negligent in failing to teach CAPS

to PIC Durkin; and, Defendant Aero-Tech was negligent in failing to ensure

that its flight instructors were qualified to train PIC Durkin in the use of CAPS.

See Appellant’s Brief at 17, 20, 47, and 49.

      Appellant’s claims fail for the reasons stated in the well-written and

scholarly opinion of the able trial court judge, the Honorable Leonard G.

Brown. Therefore, we affirm on the basis of Judge Brown’s thorough, March

1, 2021, opinion and adopt it as our own. In any future filing with this or any

other court addressing this ruling, the filing party shall attach a copy of Judge

Brown’s March 1, 2021 opinion.

                                       -6-
J-A22029-21



     Order affirmed. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/8/2022




                                   -7-